      Case 18-42230          Doc 46    Filed 03/27/20 Entered 03/27/20 10:11:43               Desc Main
                                         Document     Page 1 of 3

                              THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION
IN RE:                                                   §
                                                         §
GEORGE DALE WIGINGTON                                    §       CASE NO. 18-42230-R
XXX-XX-4787                                              §
2451 ELM GROVE ROAD                                      §       CHAPTER 13
WYLIE, TX 75098                                          §
                                                         §
DEBTOR                                                   §


                             MOTION TO DISMISS AND SETTING HEARING



      THE TRUSTEE REQUESTS THE COURT TO SET THIS MOTION FOR HEARING ON
June 10, 2020, AT 10:00 am AS FOLLOWS:

                                      Plano Bankruptcy Courtroom
                                      660 North Central Expressway
                                               Third Floor
                                           Plano, Texas 75074
       COMES NOW Carey D. Ebert, Chapter 13 Trustee, and files this Motion to Dismiss and Setting
Hearing in the above numbered and styled proceeding, and for cause would show the Honorable Court as
follows:
      1. The Debtor's Chapter 13 Plan was confirmed by this Court on April 22, 2019. The Trustee’s
Reconciliation Concerning Claims was filed on August 02, 2019 (the "TRCC").

        2. The Debtor's Plan does not provide enough funding to pay claims as scheduled in the TRCC.
Specifically, the Debtor's Plan is underfunded because allowed amounts for the claims as reflected in the TRCC
exceed the total amount the Debtor is to pay. An additional $123,000.00 is necessary to fund the Plan within
the original plan term. No modification has been proposed to include such amount.


         3. The TRCC provided notice that the Chapter 13 Plan fails to provide sufficient funding.


       4. The failure of the Debtor to cure the infeasibility of the Plan constitutes an unreasonable delay by the
Debtor that is prejudicial to creditors under 11 USC §1307(c)(1), and thus, cause exists for dismissal. Further,
the Trustee would represent that the failure of the Debtor to cure the underfunding of the Plan constitutes
additional cause for dismissal pursuant to 11 USC §1307(c)(6) of the Bankruptcy Code.




PLA_Motion_Dismiss_newTRCC
      Case 18-42230          Doc 46   Filed 03/27/20 Entered 03/27/20 10:11:43     Desc Main
                                        Document     Page 2 of 3

       WHEREFORE, PREMISES CONSIDERED, Carey D. Ebert, prays that this case be dismissed for
cause and for such other and further relief to which she may be entitled.



                                      Respectfully submitted,

                                      /s/ H. Jefferson LeForce
                                      Carey D. Ebert, Chapter 13 Trustee, TBN 05332500
                                      H. Jefferson LeForce TBN 00791094
                                      Office of the Standing Chapter 13 Trustee
                                      500 North Central Expressway, Suite 350
                                      Plano, Texas 75074




PLA_Motion_Dismiss_newTRCC
      Case 18-42230          Doc 46    Filed 03/27/20 Entered 03/27/20 10:11:43               Desc Main
                                         Document     Page 3 of 3


                                        CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing Motion to Dismiss and Setting Hearing
has been served upon the following parties in interest by mailing a copy of same to them via first class mail and
uploaded to the Court for service by the Bankruptcy Noticing Center to the parties on the Court's mailing
matrix on the date set forth below.
GEORGE DALE WIGINGTON
2451 ELM GROVE ROAD
WYLIE, TX 75098




Dated: March 27, 2020                   /s/ H. Jefferson LeForce
                                        Office of the Standing Chapter 13 Trustee




PLA_Motion_Dismiss_newTRCC
